UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2017 Date of reporting period:	August 1, 2016 — January 31, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Short Duration Income Fund Semiannual report 1 | 31 | 17 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio managers 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: Putnam Short Duration Income Fund is not a money market fund. The effects of inflation may erode the value of your investment over time. Funds that invest in government securities are not guaranteed. Mortgage-backed investments, unlike traditional debt investments, are also subject to prepayment risk, which means that they may increase in value less than other bonds when interest rates decline and decline in value more than other bonds when interest rates rise. We may have to invest the proceeds from prepaid investments, including mortgage-backed investments, in other investments with less attractive terms and yields. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention in the financial markets, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Credit risk is generally greater for debt not backed by the full faith and credit of the U.S. government. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. You can lose money by investing in the fund. Message from the Trustees March 14, 2017 Dear Fellow Shareholder: In the early weeks of 2017, investor sentiment generally brightened at the prospect of moving beyond the challenges of the past year, when political uncertainty, among other issues, tested global financial markets. As stock markets delivered modest gains, the exuberance that greeted the new year calmed somewhat as investors reconsidered a number of ongoing macroeconomic risks. In addition, many bond investors remained cautious as the potential for inflation increased. As always, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we also believe it is a good idea to speak regularly with your financial advisor. In today’s environment, we favor the investment approach practiced at Putnam — active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your fund’s performance for the reporting period ended January 31, 2017, as well as an outlook for the coming months. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. See below and pages 10–11 for additional performance information. The fund had expense limitations during the period, without which returns would have been lower. * Returns for the six-month period are not annualized, but cumulative. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 1/31/17. See above and pages 10–11 for additional fund performance information. Index descriptions can be found on page 14. 4 Short Duration Income Fund Mike is Co-Head of Fixed Income at Putnam. He has a B.A. from Cornell University. Mike joined Putnam in 1997 and has been in the investment industry since 1989. Joanne has an M.B.A. from Northeastern University D’Amore-McKim School of Business and a B.S. from Westfield State College. She joined Putnam in 1995 and has been in the investment industry since 1992. In addition to Mike and Joanne, your portfolio is managed by Emily E. Shanks. Emily has a B.A. in Mathematics from Williams College. She joined Putnam in 2012 and has been in the investment industry since 1999. What was the short - term bond market environment like during the six - month reporting period ended January31, 2017? JOANNE It was an eventful period with the Federal Reserve’s policy outlook, the latest round of the Securities and Exchange Commission’s [SEC’s] money market reforms, and the anticipated fiscal stimulus of the Trump administration contributing to higher short-term interest rates. For much of the reporting period, the Fed held interest rates steady. However, minutes released after its September 2016 meeting indicated that the more hawkish members of the Fed’s interest-rate-setting committee believed that the time had come for modest, gradual increases in short-term rates to best promote a sustainable and balanced economic recovery. The short-term London Interbank Offered Rate [LIBOR] began to rise as the markets priced in the likelihood that the Fed would raise the federal funds rate at its December 2016 meeting. As widely expected, the Fed increased its benchmark rate on December14 to a range of 0.50% to 0.75%. The Fed also indicated that it might raise rates faster than previously indicated if U.S. economic growth shows signs of accelerating in 2017, which sent U.S. Treasury yields to a multiyear high. Despite higher rates and the Fed’s Short Duration Income Fund 5 Allocations are shown as a percentage of the fund’s net assets as of 1/31/17. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. The cash and net other assets category may show a negative market value percentage as a result of the timing of trade-date and settlement-date transactions. Credit qualities are shown as a percentage of the fund’s net assets as of 1/31/17. A bond rated BBB or higher (A-3/SP-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash and derivatives and may show a negative market value percentage as a result of the timing of trade date versus settlement date transactions. The fund itself has not been rated by an independent rating agency. 6 Short Duration Income Fund marginally hawkish tone, investor demand for higher-risk assets remained strong. With regard to the SEC’s money market reforms, managers of prime money market funds worked to ensure compliance with the new regulations, including the introduction of a floating net asset value [NAV] and the imposition of liquidity fees and redemption gates, which are designed to limit investor withdrawals during periods of market stress. As investor preferences changed during the transition, over $1 trillion shifted from prime money market funds to government money market funds, which continue to seek to maintain a stable $1.00 NAV and which are not required to have provisions for imposing fees and gates. To accommodate such withdrawals, prime money market funds held higher levels of cash to meet redemptions — squeezing credit and decreasing demand for short-term debt issued by companies and banks. Ultimately, these developments contributed to higher short-term interest rates and borrowing costs. With the election of President Trump and a Republican-controlled Congress that has voiced its support for pursuing pro-growth policies, including lower taxes, increased infrastructure spending, and less regulation, policymakers generally see improving growth trends and higher inflation in 2017. If inflationary pressures build, we believe the Fed might need to raise interest rates faster than expected to keep the economy from overheating, which could be detrimental for rate-sensitive investments. How did Putnam Short Duration Income Fund perform against this backdrop? MIKE The fund outperformed its benchmark for the six-month reporting period ended January31, 2017. Additionally, we successfully achieved our goal of a low volatility NAV for the fund; the fund’s class A shares at NAV held steady at $10.04 for 99% of the reporting period. The NAV only changed once — increasing a penny from $10.04 to $10.05 on January 30, 2017. Typically, when rates rise, bond prices decline, but we believe the fund’s short duration positioning and our preference for floating-rate corporate bond securities contributed to this result. [Duration is a measure of the fund’s interest-rate sensitivity.] What strategies or factors contributed to the fund’s outperformance of its benchmark? MIKE Higher-risk assets performed well during the reporting period, leading to credit spread tightening in nearly every sector as the difference in yield between higher- and lower-quality bonds narrowed. On a sector basis, the primary contributors to relative returns were the portfolio’s allocations to the financials and auto sectors. Outside the broader risk-on investment environment, financials rallied strongly in the post-election phase of the reporting period. The fund’s positioning in banking issues, which were lifted by the potential for the Trump administration to roll back some of the regulations spurred by the financial crisis, was especially rewarding. Nine of the fund’s ten top contributors were in the banking sector — led by Banco Santander and Citigroup. In the auto sector, the top contributor to performance at the issuer level was General Motors. Auto sales have persisted at very strong, or record, levels and are being driven by the SUV and pickup truck segments, which are very profitable and a primary focus for the company. Additionally, the automaker’s credit profile has modestly improved over the past 12 to 24months and valuations have been attractive. JOANNE Our positioning in commercial paper [CP] and securitized products, such as asset-backed securities, collateralized mortgage obligations, and commercial mortgage-backed Short Duration Income Fund 7 securities, was also beneficial. In the months leading up to the implementation of the SEC’s money market reforms, prime money market funds held higher levels of cash to meet redemptions. With less demand for credit products, credit spreads widened early in the reporting period. We seized this opportunity to buy what we believed were attractively priced CP maturing in three months or less. This strategy aided performance as it allowed the fund to have greater exposure to this strongly performing sector when CP credit spreads narrowed later in the period. Were there any strategies that detracted from relative returns? MIKE On a relative basis, the primary detractor for performance was not owning U.S. Treasury bills at the sector level. At the issuer level, the two largest detractors to performance were within the energy sector. However, the underperformance was fractional and amounted to less than 0.25% of a percentage point each. How did you manage interest - rate risk in the fund during the period? JOANNE LIBOR, which is the basis for yields on many shorter-term securities, almost quadrupled from 0.27% on July31, 2016, to 1.03% on January31, 2017. Generally, we seek to limit the fund’s sensitivity to interest-rate movements by keeping the portfolio’s duration at or less than one year. However, in this challenging environment, we kept the portfolio’s duration positioning very short — 0.13 year on average — in an effort to minimize the effects of rising rates on the fund’s NAV. Did the fund’s allocations change during the reporting period as you adjusted the portfolio for a higher - rate environment? MIKE Positioning changes over the period were moderate. Our commercial paper and certificate of deposit [CD] allocations increased by roughly 8% altogether, with an offsetting reduction in investment-grade corporate bonds. The increased allocation to CP and CDs was driven by the attractive credit spread levels available versus those of short-dated investment-grade bonds. In several instances, This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8 Short Duration Income Fund CP with a one-year or shorter maturity was priced with a spread wider than that of a one-year corporate bond from the same issuer. As the end of 2016 approached, we built up liquidity in the fund in anticipation of potential year-end investor flows. What should fixed - income investors expect in the coming months? JOANNE There are several factors that may influence short-term rates and return potential in 2017. Currently, the markets appear to us to be taking an optimistic view of the likely policies of the new administration, but there remains a good deal of uncertainty around actual policy implementation — particularly for U.S. tax and regulatory reform. We will be watching the tax reform debate especially closely as reform could result in the repatriation of funds currently invested in short-term bond markets overseas to U.S. markets. Such dramatic changes in the amount of investable assets could also affect yields, in our view. For its part, the Fed appears to be taking a bit of a wait-and-see approach to monetary policy given the considerable policy uncertainty. The Fed’s projection of two to three rate hikes in 2017 is not historically aggressive, and may even be behind the curve, in our view. In other words, we believe the markets themselves are already pressuring rates higher for the Fed to tighten at a faster pace. MIKE We also think that continued strength in the U.S. dollar and the equity markets will likely maintain upward pressure on interest rates. In this environment, we expect to continue finding value in CP as well as in the banking and industrials sectors. Thanks to you both for your time and for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Short Duration Income Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended January 31, 2017, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 1/31/17 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year 6 months Class A (10/17/11) 3.54% 0.66% 3.48% 0.69% 1.81% 0.60% 1.21% 0.52% Class B (10/17/11) 1.30 0.24 1.28 0.25 0.63 0.21 0.71 0.32 Class C (10/17/11) 1.29 0.24 1.28 0.25 0.53 0.17 0.71 0.32 Class M (10/17/11) 3.18 0.59 3.12 0.62 1.66 0.55 1.06 0.50 Class R (10/17/11) 1.40 0.26 1.38 0.27 0.63 0.21 0.81 0.42 Class R6 (7/2/12) 4.19 0.78 4.11 0.81 2.12 0.70 1.22 0.58 Class Y (10/17/11) 4.18 0.78 4.10 0.81 2.11 0.70 1.31 0.57 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. None of these share classes generally carry an initial sales charge or a contingent deferred sales charge. Performance for class R6 shares prior to its inception is derived from the historical performance of class Y shares. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 1/31/17 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year 6 months BofA Merrill Lynch U.S. Treasury Bill 0.79% 0.15% 0.78% 0.16% 0.56% 0.19% 0.40% 0.19% Index Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. 10 Short Duration Income Fund Fund price and distribution information For the six-month period ended 1/31/17 Distributions Class A Class B Class C Class M Class R ClassR6 Class Y Number 6 6 6 6 6 6 6 Income $0.042243 $0.022076 $0.022073 $0.039722 $0.022069 $0.047790 $0.047289 Capital gains — Total Share value at net asset value 7/31/16 $10.04 $10.02 $10.02 $10.03 $10.02 $10.05 $10.05 1/31/17 10.05 10.03 10.03 10.04 10.04 10.06 10.06 Current rate (end of period) Current dividend rate 1 0.92% 0.52% 0.52% 0.87% 0.52% 1.03% 1.02% Current 30-day SEC yield (with expense limitation) 0.87 0.54 0.50 0.83 0.57 0.98 0.97 Current 30-day SEC yield (without expense limitation) 3 0.70 0.37 0.33 0.66 0.39 0.80 0.79 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 For the period, the fund had expense limitations, without which the yields would have been lower. 3 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/16 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year 6 months Class A (10/17/11) 3.36% 0.64% 3.32% 0.66% 1.77% 0.59% 0.98% 0.51% Class B (10/17/11) 1.25 0.24 1.34 0.27 0.59 0.20 0.68 0.31 Class C (10/17/11) 1.25 0.24 1.33 0.27 0.59 0.20 0.68 0.31 Class M (10/17/11) 3.10 0.59 3.07 0.61 1.72 0.57 1.03 0.59 Class R (10/17/11) 1.25 0.24 1.33 0.27 0.59 0.20 0.58 0.31 Class R6 (7/2/12) 4.10 0.78 4.06 0.80 2.08 0.69 1.19 0.57 Class Y (10/17/11) 3.99 0.75 3.94 0.78 1.97 0.65 1.08 0.56 See the discussion following the Fund performance table on page 10 for information about the calculation of fund performance. Short Duration Income Fund 11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R6 Class Y Net expenses for the fiscal year ended 7/31/16* 0.40% 0.80% 0.80% 0.45% 0.80% 0.29% 0.30% Total annual operating expenses for the fiscal year ended 7/31/16 0.55% 0.95% 0.95% 0.60% 0.95% 0.44% 0.45% Annualized expense ratio for the six-month period ended 1/31/17 0.40% 0.80% 0.80% 0.45% 0.80% 0.30% 0.30% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 11/30/17. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 8/1/16 to 1/31/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000 *† $2.02 $4.04 $4.04 $2.27 $4.04 $1.52 $1.52 Ending value (after expenses) $1,005.20 $1,003.20 $1,003.20 $1,005.00 $1,004.20 $1,005.80 $1,005.70 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Short Duration Income Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 1/31/17, use the following calculation method. To find the value of your investment on 8/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000 *† $2.04 $4.08 $4.08 $2.29 $4.08 $1.53 $1.53 Ending value (after expenses) $1,023.19 $1,021.17 $1,021.17 $1,022.94 $1,021.17 $1,023.69 $1,023.69 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Short Duration Income Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. Net asset values fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are not subject to an initial sales charge or a CDSC, except that a CDSC may apply to certain redemptions of class A shares obtained by exchanging shares from another Putnam fund that were originally purchased without an initial sales charge if the shares are redeemed within nine months of the original purchase. Exchange of your fund’s class A shares into another Putnam fund may involve an initial sales charge. Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge or a CDSC, except that a CDSC of 1.00% may apply to class C shares obtained in an exchange for class C shares of another Putnam fund if exchanged within one year of the original purchase date. Class M shares are not subject to an initial sales charge or a CDSC. Exchange of your fund’s class M shares into another Putnam fund may involve an initial sales charge. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14 Short Duration Income Fund Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2017, Putnam employees had approximately $465,000,000 and the Trustees had approximately $135,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Short Duration Income Fund 15 Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16 Short Duration Income Fund The fund’s portfolio 1/31/17 (Unaudited) Interest Maturity Principal CORPORATE BONDS AND NOTES (46.1%)* rate (%) date amount Value Banking (26.5%) ABN Amro Bank NV 144A sr. unsec. FRN (Netherlands) 1.664 1/18/19 $11,750,000 $11,749,718 ABN Amro Bank NV 144A sr. unsec. unsub. notes (Netherlands) 4.250 2/2/17 14,868,000 14,868,000 Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. FRN (Australia) 1.658 9/23/19 18,000,000 18,036,864 Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. unsub. FRN (Australia) 1.661 11/16/18 11,770,000 11,835,535 Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. unsub. FRN (Australia) 1.463 1/16/18 11,500,000 11,511,454 Australia & New Zealand Banking Group, Ltd./New York, NY sr. unsec. unsub. FRN 1.466 5/15/18 9,000,000 9,034,875 Bank of America Corp. sr. unsec. unsub. FRN 2.063 1/15/19 20,184,000 20,359,540 Bank of America Corp. sr. unsec. unsub. FRN Ser. MTN 1.868 4/1/19 11,638,000 11,700,159 Bank of America Corp. unsec. sub. FRN 1.434 5/2/17 15,332,000 15,335,588 Bank of Montreal sr. unsec. unsub. FRN (Canada) 1.370 4/10/18 3,000,000 3,001,497 Bank of Montreal sr. unsec. unsub. FRN Ser. MTN (Canada) 1.674 7/18/19 5,000,000 5,021,800 Bank of Montreal sr. unsec. unsub. FRN Ser. MTN (Canada) 1.649 7/31/18 18,100,000 18,172,925 Bank of Montreal sr. unsec. unsub. FRN Ser. MTN (Canada) 1.553 12/12/19 7,000,000 7,016,380 Bank of New York Mellon Corp. (The) sr. unsec. FRN Ser. MTN 1.446 8/1/18 645,000 646,963 Bank of New York Mellon Corp. (The) sr. unsec. unsub. FRN 1.296 5/22/18 7,715,000 7,730,152 Bank of New York Mellon Corp. (The) sr. unsec. unsub. FRN Ser. 1 1.386 3/6/18 4,062,000 4,072,610 Bank of Nova Scotia (The) sr. unsec. unsub. FRN (Canada) 1.853 1/15/19 5,000,000 5,049,640 Bank of Nova Scotia (The) sr. unsec. unsub. FRN (Canada) 1.619 6/14/19 10,000,000 10,043,630 Bank of Nova Scotia (The) sr. unsec. unsub. FRN (Canada) 1.562 12/5/19 10,000,000 10,018,720 Bank of Nova Scotia (The) sr. unsec. unsub. FRN (Canada) 1.423 6/11/18 11,790,000 11,811,269 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. unsub. FRN (Japan) 1.492 3/5/18 5,000,000 5,000,135 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. unsub. FRN (Japan) 1.261 9/8/17 5,000,000 4,999,590 Barclays Bank PLC sr. unsec. unsub. FRN (United Kingdom) 1.486 2/17/17 28,235,000 28,242,482 Barclays Bank PLC 144A unsec. sub. notes (United Kingdom) 6.050 12/4/17 13,500,000 13,920,471 BB&T Corp. sr. unsec. unsub. FRN Ser. MTN 1.738 1/15/20 2,882,000 2,897,024 BB&T Corp. sr. unsec. unsub. FRN Ser. MTN 1.567 6/15/20 5,500,000 5,510,978 BB&T Corp. sr. unsec. unsub. FRN Ser. MTN 1.546 2/1/19 10,813,000 10,876,753 BNP Paribas SA company guaranty sr. unsec. unsub. FRN Ser. MTN (France) 1.341 5/7/17 2,403,000 2,404,817 BPCE SA company guaranty sr. unsec. FRN Ser. MTN (France) 1.732 2/10/17 10,700,000 10,702,482 Short Duration Income Fund 17 Interest Maturity Principal CORPORATE BONDS AND NOTES (46.1%)* cont . rate (%) date amount Value Banking cont . BPCE SA company guaranty sr. unsec. unsub. FRB Ser. MTN (France) 1.608 6/23/17 $13,000,000 $13,016,445 Branch Banking & Trust Co. sr. unsec. FRN 1.482 1/15/20 10,000,000 10,007,800 Branch Banking & Trust Co. sr. unsec. unsub. FRN Ser. MTN 1.416 5/1/19 15,000,000 15,020,325 Branch Banking & Trust Co. unsec. sub. FRN Ser. BKNT 1.220 5/23/17 7,700,000 7,702,010 Canadian Imperial Bank of Commerce sr. unsec. unsub. FRN Ser. EMTN (Canada) 1.086 2/21/17 4,200,000 4,199,874 Capital One NA/Mclean VA sr. unsec. FRN 2.056 8/17/18 8,525,000 8,611,648 Capital One NA/Mclean VA sr. unsec. FRN 1.722 9/13/19 5,900,000 5,926,167 Capital One, NA sr. unsec. FRN Ser. BKNT 1.561 2/5/18 13,850,000 13,896,121 Citigroup, Inc. sr. unsec. FRN 1.878 6/7/19 22,707,000 22,863,315 Citigroup, Inc. sr. unsec. FRN 1.800 1/10/20 9,800,000 9,814,857 Citigroup, Inc. sr. unsec. FRN 1.727 4/27/18 12,238,000 12,280,148 Citigroup, Inc. sr. unsec. unsub. FRN 1.919 7/30/18 8,025,000 8,068,728 Commonwealth Bank of Australia 144A sr. unsec. FRN (Australia) 1.521 11/7/19 8,000,000 8,030,464 Commonwealth Bank of Australia 144A sr. unsec. FRN (Australia) 1.221 9/8/17 7,000,000 7,002,359 Commonwealth Bank of Australia 144A sr. unsec. unsub. FRN (Australia) 2.023 3/15/19 6,550,000 6,620,078 Commonwealth Bank of Australia 144A sr. unsec. unsub. FRN (Australia) 1.353 3/12/18 10,000,000 10,011,340 Commonwealth Bank of Australia/New York, NY 144A sr. unsec. FRB (Australia) 1.674 11/2/18 9,725,000 9,783,506 Credit Agricole SA/London 144A sr. unsec. FRN (United Kingdom) 1.823 4/15/19 15,940,000 16,005,513 Credit Agricole SA/London 144A sr. unsec. notes (United Kingdom) 3.000 10/1/17 6,000,000 6,058,020 Credit Suisse AG/New York, NY sr. unsec. FRN 1.729 1/29/18 15,552,000 15,586,043 Credit Suisse AG/New York, NY sr. unsec. FRN 1.717 4/27/18 10,600,000 10,607,706 Danske Bank A/S 144A sr. unsec. FRN (Denmark) 1.526 9/6/19 26,853,000 26,861,620 Deutsche Bank AG/London sr. unsec. unsub. FRN (United Kingdom) 1.512 2/13/17 25,000,000 24,999,200 Fifth Third Bank/Cincinnati, OH sr. unsec. FRN 1.587 9/27/19 10,565,000 10,567,705 Firth Third Bank/Cincinnati, OH sr. unsec. FRN Ser. MTN 1.821 8/20/18 12,500,000 12,576,013 HBOS PLC unsec. sub. FRN Ser. EMTN (United Kingdom) 1.646 9/6/17 8,830,000 8,801,303 HBOS PLC 144A unsec. sub. notes Ser. GMTN (United Kingdom) 6.750 5/21/18 2,165,000 2,280,892 HSBC USA, Inc. sr. unsec. unsub. FRN 1.877 9/24/18 2,190,000 2,194,761 HSBC USA, Inc. sr. unsec. unsub. FRN 1.651 8/7/18 13,250,000 13,270,723 HSBC USA, Inc. sr. unsec. unsub. FRN 1.512 11/13/19 7,000,000 6,985,496 HSBC USA, Inc. sr. unsec. unsub. FRN 1.392 3/3/17 5,000,000 5,001,675 Huntington National Bank (The) sr. unsec. unsub. FRN 1.468 4/24/17 24,975,000 24,983,317 Huntington National Bank (The) sr. unsec. unsub. notes 1.375 4/24/17 1,833,000 1,833,598 ING Bank NV 144A sr. unsec. FRN (Netherlands) 1.686 8/17/18 7,000,000 7,030,940 ING Bank NV 144A sr. unsec. notes (Netherlands) 3.750 3/7/17 3,362,000 3,370,035 ING Bank NV 144A sr. unsec. unsub. FRN (Netherlands) 1.688 10/1/19 9,455,000 9,472,274 ING Bank NV 144A unsec. FRN (Netherlands) 1.520 3/16/18 20,050,000 20,080,636 JPMorgan Chase & Co. sr. unsec. FRN Ser. MTN 1.441 3/1/18 5,000,000 5,010,205 18 Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (46.1%)* cont . rate (%) date amount Value Banking cont . JPMorgan Chase & Co. sr. unsec. unsub. FRN 1.996 1/23/20 $23,528,000 $23,824,900 JPMorgan Chase & Co. sr. unsec. unsub. FRN 1.938 1/25/18 10,003,000 10,059,007 JPMorgan Chase & Co. sr. unsec. unsub. FRN 1.588 4/25/18 7,000,000 7,017,213 JPMorgan Chase & Co. sr. unsec. unsub. FRN Ser. 1 1.669 1/28/19 5,865,000 5,881,962 JPMorgan Chase & Co. unsec. sub. notes 6.125 6/27/17 4,257,000 4,338,407 Manufacturers & Traders Trust Co. sr. unsec. FRN Ser. BKNT 1.338 7/25/17 9,850,000 9,858,767 Manufacturers & Traders Trust Co. sr. unsec. notes Ser. BKNT 1.400 7/25/17 14,629,000 14,639,518 Manufacturers & Traders Trust Co. unsec. sub. notes 6.625 12/4/17 5,960,000 6,206,124 Mizuho Bank, Ltd. 144A company guaranty sr. unsec. unsub. FRN (Japan) 1.637 3/26/18 10,550,000 10,550,654 Mizuho Bank, Ltd. 144A company guaranty sr. unsec. unsub. FRN (Japan) 1.453 4/17/17 11,000,000 11,004,004 Mizuho Bank, Ltd. 144A company guaranty sr. unsec. unsub. FRN (Japan) 1.447 9/25/17 5,995,000 5,998,417 MUFG Union Bank NA sr. unsec. FRN 1.281 5/5/17 4,000,000 4,003,032 National Australia Bank, Ltd. 144A sr. unsec. FRN (Australia) 1.641 12/9/19 2,600,000 2,607,808 National Australia Bank, Ltd. 144A sr. unsec. FRN (Australia) 1.600 1/10/20 9,750,000 9,751,687 National Australia Bank, Ltd. 144A sr. unsec. unsub. FRN (Australia) 1.803 1/14/19 30,770,000 30,921,573 National Australia Bank, Ltd. 144A sr. unsec. unsub. FRN (Australia) 1.681 7/23/18 10,000,000 10,029,500 National Bank of Canada company guaranty sr. unsec. FRN Ser. MTN (Canada) 1.624 1/17/20 19,750,000 19,759,599 National Bank of Canada sr. unsec. FRN Ser. BKNT (Canada) 1.799 12/14/18 14,770,000 14,848,104 National City Bank/Cleveland, OH unsec. sub. FRN Ser. BKNT 1.318 6/7/17 28,214,000 28,226,866 National City Bank/Cleveland, OH unsec. sub. notes Ser. BKNT 5.800 6/7/17 1,900,000 1,927,455 Nordea Bank AB 144A sr. unsec. unsub. FRN (Sweden) 1.833 9/17/18 15,800,000 15,893,805 Nordea Bank AB 144A sr. unsec. unsub. FRN (Sweden) 1.358 4/4/17 8,800,000 8,799,745 Nordea Bank AB 144A sr. unsec. unsub. notes (Sweden) 3.125 3/20/17 2,240,000 2,246,644 PNC Bank NA sr. unsec. FRN 1.351 12/7/18 10,000,000 10,021,770 PNC Bank NA sr. unsec. FRN Ser. MTN 1.351 6/1/18 5,500,000 5,511,996 Rabobank Nederland NV/NY sr. unsec. FRN Ser. BKNT (Netherlands) 1.544 8/9/19 24,600,000 24,644,575 Royal Bank of Canada sr. unsec. unsub. FRN (Canada) 1.653 12/10/18 12,000,000 12,058,692 Royal Bank of Canada sr. unsec. unsub. FRN Ser. GMTN (Canada) 1.579 7/30/18 10,000,000 10,018,870 Royal Bank of Canada sr. unsec. unsub. FRN Ser. GMTN (Canada) 1.519 7/29/19 10,175,000 10,175,580 Royal Bank of Scotland Group PLC sr. unsec. unsub. FRB (United Kingdom) 1.938 3/31/17 17,070,000 17,070,051 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes (United Kingdom) 1.875 3/31/17 2,000,000 1,999,488 Santander Bank, NA sr. unsec. FRN 1.948 1/12/18 6,900,000 6,903,974 Santander Holdings USA, Inc. sr. unsec. unsub. FRN 2.380 11/24/17 9,096,000 9,167,158 Short Duration Income Fund 19 Interest Maturity Principal CORPORATE BONDS AND NOTES (46.1%)* cont . rate (%) date amount Value Banking cont . Santander UK PLC sr. unsec. unsub. FRN (United Kingdom) 1.407 9/29/17 $15,025,000 $15,019,846 Santander UK PLC sr. unsec. unsub. FRN Ser. GMTN (United Kingdom) 1.780 8/24/18 7,000,000 7,011,270 Skandinaviska Enskilda Banken AB 144A sr. unsec. FRN (Sweden) 1.527 9/13/19 10,450,000 10,460,137 Societe Generale SA company guaranty sr. unsec. unsub. FRN (France) 2.078 10/1/18 14,625,000 14,752,369 Standard Chartered PLC 144A sr. unsec. FRN (United Kingdom) 2.041 8/19/19 11,945,000 11,998,382 Sumitomo Mitsui Banking Corp. company guaranty sr. unsec. unsub. FRB (Japan) 1.603 1/16/18 6,600,000 6,608,191 Sumitomo Mitsui Banking Corp. company guaranty sr. unsec. unsub. FRN Ser. GMTN (Japan) 1.781 7/23/18 9,250,000 9,283,966 Sumitomo Mitsui Banking Corp. company guaranty sr. unsec. unsub. FRN Ser. GMTN (Japan) 1.335 7/11/17 5,000,000 4,999,625 Sumitomo Mitsui Banking Corp. 144A company guaranty sr. unsec. FRN (Japan) 1.695 10/19/18 6,000,000 6,007,020 SunTrust Bank/Atlanta, GA sr. unsec. FRN 1.564 1/31/20 14,850,000 14,870,686 SunTrust Bank/Atlanta, GA sr. unsec. FRN Ser. BKNT 1.346 2/15/17 18,915,000 18,917,005 SunTrust Bank/Atlanta, GA sr. unsec. notes Ser. BKNT 1.350 2/15/17 18,030,000 18,032,705 Svenska Handelsbanken AB company guaranty sr. unsec. FRN Ser. BKNT (Sweden) 1.436 9/6/19 5,000,000 5,003,450 Svenska Handelsbanken AB company guaranty sr. unsec. notes (Sweden) 2.875 4/4/17 9,000,000 9,029,520 Toronto-Dominion Bank (The) sr. unsec. FRN Ser. GMTN (Canada) 1.581 7/23/18 10,000,000 10,035,100 Toronto-Dominion Bank (The) sr. unsec. unsub. FRN (Canada) 1.552 8/13/19 6,000,000 6,027,840 Toronto-Dominion Bank (The) sr. unsec. unsub. FRN Ser. MTN (Canada) 1.458 1/18/19 4,950,000 4,959,702 Toronto-Dominion Bank (The) sr. unsec. unsub. FRN Ser. MTN (Canada) 1.441 11/5/19 2,500,000 2,503,180 Toronto-Dominion Bank (The) sr. unsec. unsub. FRN Ser. MTN (Canada) 1.257 3/13/18 10,000,000 9,996,040 U.S. Bancorp sr. unsec. unsub. FRN Ser. MTN 1.396 11/15/18 10,000,000 10,034,740 U.S. Bank, NA/Cincinnati, OH sr. unsec. FRN Ser. BKNT 1.519 10/28/19 19,400,000 19,476,708 U.S. Bank, NA/Cincinnati, OH sr. unsec. FRN Ser. BKNT 1.153 9/11/17 10,188,000 10,193,705 U.S. Bank, NA/Cincinnati, OH sr. unsec. FRN 1.363 1/24/20 9,900,000 9,902,505 UBS AG/Stamford CT sr. unsec. unsub. FRN 1.781 6/1/20 8,400,000 8,420,689 UBS AG/Stamford, CT sr. unsec. FRN Ser. GMTN 1.697 3/26/18 16,845,000 16,920,803 UBS AG/Stamford, CT sr. unsec. FRN Ser. GMTN 1.542 8/14/19 22,150,000 22,240,992 Wells Fargo & Co. sr. unsec. FRN 1.501 4/22/19 4,839,000 4,828,514 Wells Fargo & Co. sr. unsec. unsub. FRN 1.671 4/23/18 8,000,000 8,027,464 Wells Fargo & Co. sr. unsec. unsub. FRN 1.359 9/14/18 12,933,000 12,931,888 Wells Fargo & Co. sr. unsec. unsub. FRN Ser. MTN 1.921 7/22/20 5,287,000 5,311,241 Wells Fargo & Co. sr. unsec. unsub. FRN Ser. N 1.719 1/30/20 17,300,000 17,308,494 Wells Fargo Bank, NA sr. unsec. FRN Ser. BKNT 1.781 1/22/18 7,825,000 7,875,792 Westpac Banking Corp. sr. unsec. unsub. FRN (Australia) 1.660 11/23/18 10,000,000 10,064,540 20 Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (46.1%)* cont . rate (%) date amount Value Banking cont . Westpac Banking Corp. sr. unsec. unsub. FRN (Australia) 1.360 5/25/18 $11,000,000 $11,008,283 Westpac Banking Corp. sr. unsec. unsub. FRN (Australia) 1.301 12/1/17 7,000,000 7,006,916 Capital goods (0.7%) John Deere Capital Corp. sr. unsec. FRN Ser. MTN 1.183 12/15/17 10,000,000 10,013,110 John Deere Capital Corp. sr. unsec. unsub. FRN Ser. MTN 1.313 1/16/18 6,000,000 6,005,676 John Deere Capital Corp. sr. unsec. unsub. FRN Ser. MTN 1.294 10/9/19 10,000,000 10,000,320 United Technologies Corp. sr. unsec. unsub. FRN 1.236 11/1/19 10,000,000 10,045,560 Communication services (1.5%) AT&T, Inc. sr. unsec. unsub. FRN 1.847 11/27/18 10,000,000 10,068,060 Deutsche Telekom International Finance BV 144A company guaranty sr. unsec. FRN (Netherlands) 1.605 1/17/20 12,750,000 12,766,945 Deutsche Telekom International Finance BV 144A company guaranty sr. unsec. unsub. FRN (Netherlands) 1.443 9/19/19 1,345,000 1,342,887 Deutsche Telekom International Finance BV 144A company guaranty sr. unsec. unsub. notes (Netherlands) 2.250 3/6/17 12,334,000 12,346,753 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5.850 5/1/17 6,755,000 6,828,798 Verizon Communications, Inc. sr. unsec. unsub. FRN 1.351 6/9/17 13,000,000 13,016,328 Verizon Communications, Inc. sr. unsec. unsub. FRN 1.276 8/15/19 23,331,000 23,282,168 Conglomerates (0.8%) General Electric Capital Corp. company guaranty sr. unsec. unsub. FRN Ser. MTN 1.151 8/7/18 4,062,000 4,066,614 General Electric Co. sr. unsec. FRN Ser. GMTN 1.629 1/9/20 15,149,000 15,305,959 Siemens Financieringsmaatschappij NV 144A company guaranty sr. unsec. FRN (Netherlands) 1.277 9/13/19 15,000,000 15,014,940 Siemens Financieringsmaatschappij NV 144A company guaranty sr. unsec. FRN (Netherlands) 1.210 5/25/18 10,000,000 10,004,640 Consumer cyclicals (3.8%) Daimler Finance North America, LLC 144A company guaranty sr. unsec. FRN 1.739 7/5/19 10,000,000 10,035,320 Daimler Finance North America, LLC 144A company guaranty sr. unsec. FRN 1.659 10/30/19 15,000,000 15,008,610 Daimler Finance North America, LLC 144A company guaranty sr. unsec. FRN 1.635 1/6/20 9,750,000 9,780,839 Daimler Finance North America, LLC 144A company guaranty sr. unsec. FRN 1.591 8/3/17 2,450,000 2,455,713 Daimler Finance North America, LLC 144A company guaranty sr. unsec. FRN 1.303 3/10/17 6,550,000 6,551,258 Daimler Finance North America, LLC 144A company guaranty sr. unsec. FRN 1.226 8/1/17 6,000,000 6,004,356 Ford Motor Credit Co., LLC sr. unsec. unsub. FRB 1.806 11/4/19 4,325,000 4,333,481 Ford Motor Credit Co., LLC sr. unsec. unsub. FRN 1.516 12/6/17 15,000,000 15,008,490 Ford Motor Credit Co., LLC sr. unsec. unsub. FRN 1.471 9/8/17 5,950,000 5,951,898 Short Duration Income Fund 21 Interest Maturity Principal CORPORATE BONDS AND NOTES (46.1%)* cont . rate (%) date amount Value Consumer cyclicals cont . General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. FRN 2.484 5/9/19 $21,415,000 $21,632,940 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. FRN 2.370 4/10/18 16,790,000 16,929,139 Hyundai Capital Services, Inc. 144A sr. unsec. unsub. FRN (South Korea) 1.793 3/18/17 3,000,000 3,002,820 Lowe’s Cos., Inc. sr. unsec. unsub. notes 1.625 4/15/17 7,300,000 7,305,804 Nissan Motor Acceptance Corp. 144A sr. unsec. FRN 1.805 4/6/18 5,000,000 5,025,755 Nissan Motor Acceptance Corp. 144A sr. unsec. FRN 1.602 1/13/20 9,750,000 9,759,662 Nissan Motor Acceptance Corp. 144A sr. unsec. FRN 1.492 3/3/17 7,900,000 7,903,721 Nissan Motor Acceptance Corp. 144A sr. unsec. FRN 1.477 9/13/19 15,000,000 14,998,995 Toyota Motor Credit Corp. sr. unsec. unsub. FRB Ser. GMTN 1.482 7/13/18 10,000,000 10,040,510 Toyota Motor Credit Corp. sr. unsec. unsub. FRN Ser. MTN 1.464 10/18/19 8,500,000 8,534,595 Toyota Motor Credit Corp. sr. unsec. unsub. FRN Ser. MTN 1.413 1/17/19 2,105,000 2,111,925 Toyota Motor Credit Corp. sr. unsec. unsub. FRN Ser. MTN 1.111 5/16/17 10,272,000 10,274,414 Walt Disney Co. (The) sr. unsec. unsub. FRN 1.329 1/8/19 15,000,000 15,055,470 Consumer finance (1.5%) American Express Bank FSB sr. unsec. unsub. FRN Ser. BKNT 1.065 6/12/17 12,340,000 12,348,107 American Express Co. sr. unsec. unsub. FRN 1.506 5/22/18 7,860,000 7,881,969 American Express Credit Corp. sr. unsec. unsub. FRN 1.543 3/18/19 10,921,000 10,951,360 American Express Credit Corp. sr. unsec. unsub. FRN Ser. MTN 1.609 10/30/19 5,000,000 5,007,860 American Honda Finance Corp. sr. unsec. unsub. FRN Ser. MTN 1.482 7/13/18 7,000,000 7,026,075 American Honda Finance Corp. sr. unsec. unsub. FRN Ser. MTN 1.263 12/11/17 15,000,000 15,018,060 Capital One Bank USA NA sr. unsec. notes Ser. BKNT 1.200 2/13/17 4,720,000 4,720,283 Synchrony Financial sr. unsec. unsub. FRN 2.434 11/9/17 15,000,000 15,088,950 Synchrony Financial sr. unsec. unsub. notes 1.875 8/15/17 5,935,000 5,939,137 Consumer staples (0.9%) Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. FRN 1.286 2/1/19 3,874,000 3,883,387 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 1.450 7/15/19 3,000,000 2,959,305 Mondelez International Holdings Netherlands BV 144A company guaranty sr. unsec. unsub. FRN (Netherlands) 1.649 10/28/19 28,600,000 28,695,982 PepsiCo, Inc. sr. unsec. unsub. FRN 1.506 2/22/19 4,230,000 4,262,309 PepsiCo, Inc. sr. unsec. unsub. FRN 1.372 10/13/17 10,510,000 10,539,186 Energy (1.4%) BP Capital Markets PLC company guaranty sr. unsec. unsub. FRN (United Kingdom) 1.422 5/10/19 2,000,000 2,000,358 BP Capital Markets PLC company guaranty sr. unsec. unsub. FRN (United Kingdom) 1.232 2/10/17 12,050,000 12,051,277 22 Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (46.1%)* cont . rate (%) date amount Value Energy cont . BP Capital Markets PLC company guaranty sr. unsec. unsub. notes (United Kingdom) 1.846 5/5/17 $9,266,000 $9,283,633 Chevron Corp. sr. unsec. FRN 1.316 11/15/19 9,800,000 9,832,075 Chevron Corp. sr. unsec. unsub. FRN 1.411 5/16/18 15,000,000 15,067,230 Total Capital International SA company guaranty sr. unsec. unsub. FRN (France) 1.343 6/19/19 4,525,000 4,515,461 Total Capital International SA company guaranty sr. unsec. unsub. notes (France) 1.500 2/17/17 21,100,000 21,105,444 Financial (1.4%) Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. FRN 1.498 3/7/18 10,000,000 10,055,730 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. FRN 1.338 1/10/20 19,750,000 19,805,616 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. FRN 1.318 1/12/18 10,000,000 10,030,390 Morgan Stanley sr. unsec. unsub. FRN 1.950 6/16/20 6,042,000 6,083,140 Morgan Stanley sr. unsec. unsub. FRN 1.893 1/24/19 28,420,000 28,608,595 Morgan Stanley sr. unsec. unsub. FRN 1.739 1/5/18 1,718,000 1,723,651 Health care (1.1%) Actavis Funding SCS company guaranty sr. unsec. unsub. FRN (Luxembourg) 2.033 3/12/18 10,000,000 10,065,900 Amgen, Inc. sr. unsec. FRN 1.296 5/22/17 22,950,000 22,974,993 AstraZeneca PLC sr. unsec. unsub. FRN (United Kingdom) 1.441 11/16/18 10,000,000 10,059,310 Bayer US Finance, LLC 144A company guaranty sr. unsec. unsub. FRN 1.285 10/6/17 16,595,000 16,571,302 Insurance (2.0%) Hartford Financial Services Group, Inc. (The) sr. unsec. notes 5.375 3/15/17 16,000,000 16,079,216 Jackson National Life Global Funding 144A sr. FRN 1.603 10/13/17 10,222,000 10,239,224 Metropolitan Life Global Funding I 144A FRN 1.423 12/19/18 10,000,000 10,021,250 Metropolitan Life Global Funding I 144A FRN 1.299 9/14/18 25,000,000 24,993,875 New York Life Global Funding 144A FRN 1.433 10/24/19 15,000,000 15,024,600 New York Life Global Funding 144A FRN 1.405 4/6/18 10,600,000 10,634,270 New York Life Global Funding 144A FRN 1.243 12/15/17 10,000,000 10,021,810 Principal Life Global Funding II 144A sr. FRN 1.431 12/1/17 10,000,000 10,036,640 Investment banking/Brokerage (0.9%) Goldman Sachs Group, Inc. (The) sr. unsec. unsub. FRN 1.757 12/13/19 10,000,000 10,005,490 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. FRN Ser. MTN 2.006 11/15/18 10,000,000 10,099,400 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. FRN Ser. MTN 1.763 12/15/17 11,719,000 11,758,692 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. FRN Ser. MTN 1.567 6/4/17 10,200,000 10,214,861 Short Duration Income Fund 23 Interest Maturity Principal CORPORATE BONDS AND NOTES (46.1%)* cont . rate (%) date amount Value Investment banking/Brokerage cont . Macquarie Bank, Ltd. 144A sr. unsec. FRN (Australia) 1.787 3/24/17 $2,365,000 $2,367,367 Macquarie Bank, Ltd. 144A sr. unsec. unsub. FRN (Australia) 1.662 10/27/17 4,085,000 4,091,659 Real estate (1.6%) Boston Properties LP sr. unsec. unsub. notes R 3.700 11/15/18 28,600,000 29,399,685 Brandywine Operating Partnership LP company guaranty sr. unsec. unsub. notes R 5.700 5/1/17 23,408,000 23,634,894 ERP Operating LP sr. unsec. notes R 5.750 6/15/17 17,026,000 17,297,275 Ventas Realty LP company guaranty sr. unsec. sub. notes R 1.250 4/17/17 17,719,000 17,713,383 Technology (0.5%) Cisco Systems, Inc. sr. unsec. FRN 1.273 6/15/18 10,000,000 10,030,750 Cisco Systems, Inc. sr. unsec. unsub. FRN 1.511 2/21/18 5,000,000 5,031,105 QUALCOMM, Inc. sr. unsec. unsub. FRN 1.181 5/18/18 10,000,000 9,997,920 Transportation (—%) Continental Airlines, Inc. Pass-Through Trust pass-through certificates Ser. 97-4, Class A 6.900 1/2/18 397,891 401,870 Utilities and power (1.5%) DTE Energy Co. sr. unsec. notes 1.500 10/1/19 7,000,000 6,889,414 Duke Energy Corp. sr. unsec. FRN 1.378 4/3/17 17,471,000 17,482,513 Duke Energy Progress, Inc. sr. mtge. FRN 1.146 3/6/17 14,964,000 14,968,654 Enbridge, Inc. sr. unsec. unsub. FRN (Canada) 1.384 6/2/17 5,000,000 5,001,410 Exelon Corp. sr. unsec. unsub. notes 1.550 6/9/17 12,380,000 12,379,307 NextEra Energy Capital Holdings, Inc. company guaranty sr. unsec. notes 1.649 9/1/18 7,000,000 6,983,438 Sempra Energy sr. unsec. unsub. notes 1.625 10/7/19 10,000,000 9,886,250 Xcel Energy, Inc. sr. unsec. unsub. notes 1.200 6/1/17 5,000,000 4,995,335 Total corporate bonds and notes (cost $2,486,689,779) Maturity Principal COMMERCIAL PAPER (39.9%)* Yield (%) date amount Value ABN AMRO Funding USA, LLC 1.033 4/7/17 $7,000,000 $6,987,475 ABN AMRO Funding USA, LLC 1.093 3/28/17 9,750,000 9,735,850 ABN AMRO Funding USA, LLC 1.113 3/16/17 18,000,000 17,979,914 Aegon N.V. 144A (Netherlands) 1.153 4/25/17 18,750,000 18,697,412 Aegon N.V. 144A (Netherlands) 1.153 4/18/17 30,000,000 29,924,988 Albermarle Corp. 1.311 2/21/17 19,875,000 19,860,716 Amcor Finance (USA), Inc. 1.001 2/14/17 7,200,000 7,197,323 Amcor, Ltd./Australia (Australia) 1.072 3/21/17 15,000,000 14,978,113 Amcor, Ltd./Australia (Australia) 1.102 3/20/17 20,000,000 19,971,467 American Express Credit Corp. 1.102 2/27/17 5,000,000 4,996,486 Amphenol Corp. 1.031 3/9/17 20,000,000 19,978,376 Amphenol Corp. 1.001 2/1/17 19,750,000 19,749,483 24 Short Duration Income Fund Maturity Principal COMMERCIAL PAPER (39.9%)* cont . Yield (%) date amount Value Anheuser-Busch InBev Worldwide, Inc. 1.153 3/15/17 $20,000,000 $19,982,992 Anthem, Inc. 0.951 2/22/17 15,000,000 14,991,447 Anthem, Inc. 0.951 2/21/17 24,750,000 24,736,544 Autonation, Inc. 1.170 2/1/17 39,000,000 38,998,684 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) (Japan) 1.248 4/28/17 5,000,000 4,988,122 Bell Canada, Inc. (Canada) 1.193 3/1/17 1,200,000 1,199,092 Bell Canada, Inc. (Canada) 1.099 2/28/17 18,200,000 18,186,721 Bell Canada, Inc. (Canada) 1.013 2/13/17 10,000,000 9,996,660 Bell Canada, Inc. (Canada) 1.041 2/7/17 11,750,000 11,747,898 Berkshire Hathaway Energy Co. 0.920 2/8/17 15,500,000 15,496,725 BP Capital Markets PLC (United Kingdom) 1.133 4/10/17 9,750,000 9,731,350 BPCE SA (France) 1.032 3/1/17 18,250,000 18,239,841 Cabot Corp. 1.031 2/3/17 21,750,000 21,748,285 Canadian Imperial Bank of Commerce (Canada) 1.194 7/20/17 10,000,000 10,002,310 Canadian Natural Resources, Ltd. (Canada) 1.331 2/27/17 12,000,000 11,989,768 Canadian Natural Resources, Ltd. (Canada) 1.281 2/23/17 29,750,000 29,728,446 Canadian Natural Resources, Ltd. (Canada) 1.301 2/2/17 5,000,000 4,999,690 Caterpillar Financial Services Corp. 0.982 3/21/17 8,682,000 8,673,929 CenterPoint Energy Resources Corp. 1.101 2/1/17 5,000,000 4,999,869 CenterPoint Energy, Inc. 1.012 2/3/17 15,000,000 14,998,818 CenterPoint Energy, Inc. 1.112 2/1/17 18,700,000 18,699,509 Church & Dwight Co. Inc. 0.921 2/21/17 20,000,000 19,988,426 Church & Dwight Co. Inc. 144A 1.001 2/24/17 17,720,000 17,708,092 Commerzbank US Finance, Inc. 1.143 3/6/17 25,000,000 24,982,127 Commonwealth Bank of Australia 144A (Australia) 1.002 3/14/17 5,000,000 4,996,226 CRH America Finance, Inc. 1.103 4/26/17 4,500,000 4,487,176 CRH America Finance, Inc. 1.052 3/27/17 3,500,000 3,494,214 CVS Health Corp. 1.052 2/9/17 10,000,000 9,997,620 CVS Health Corp. 1.022 2/7/17 10,000,000 9,998,153 CVS Health Corp. 1.022 2/6/17 14,000,000 13,997,785 Danske Corp. (Denmark) 1.023 4/12/17 16,700,000 16,664,857 Danske Corp. (Denmark) 1.248 4/6/17 3,000,000 2,994,448 Discovery Communications, LLC 1.100 2/1/17 15,000,000 14,999,494 DnB Bank ASA (Norway) 1.075 4/25/17 5,000,000 4,989,337 DnB Bank ASA 144A (Norway) 1.269 1/19/18 10,000,000 9,999,010 DnB Bank ASA 144A (Norway) 1.086 2/3/17 5,000,000 4,999,743 DnB Bank ASA 144A FRN (Norway) 1.133 3/10/17 5,000,000 5,003,230 Dollar General Corp. 1.001 2/7/17 8,690,000 8,688,226 Dollar General Corp. 0.950 2/1/17 34,750,000 34,749,024 Dominion Resources, Inc./VA 1.041 3/13/17 10,000,000 9,987,951 Dominion Resources, Inc./VA 144A 1.021 3/22/17 29,750,000 29,705,664 E. I. du Pont de Nemours & Co. 1.031 3/7/17 13,000,000 12,987,196 E. I. du Pont de Nemours & Co. 1.101 2/8/17 29,750,000 29,743,515 Electricite De France SA (France) 1.162 3/8/17 20,000,000 19,979,960 Enbridge Energy Partners LP 1.100 2/2/17 10,000,000 9,999,380 Energy Transfer Partners LP 1.200 2/1/17 32,000,000 31,998,920 Enterprise Products Operating, LLC 1.041 3/1/17 25,000,000 24,979,156 Enterprise Products Operating, LLC 1.051 2/14/17 8,000,000 7,997,026 Enterprise Products Operating, LLC 144A 1.051 2/24/17 7,750,000 7,744,792 Equifax, Inc. 144A 1.042 3/17/17 18,000,000 17,976,038 Short Duration Income Fund 25 Maturity Principal COMMERCIAL PAPER (39.9%)* cont . Yield (%) date amount Value ERP Operating LP 1.051 2/14/17 $20,000,000 $19,992,564 Experian Finance PLC (United Kingdom) 1.052 2/23/17 17,750,000 17,739,408 Experian Finance PLC (United Kingdom) 1.002 2/14/17 24,100,000 24,091,321 FMC Technologies, Inc. 1.202 3/13/17 7,700,000 7,690,722 FMC Technologies, Inc. 1.051 3/8/17 5,000,000 4,994,750 FMC Technologies, Inc. 0.990 2/23/17 7,450,000 7,445,226 FMC Technologies, Inc. 1.022 2/2/17 20,000,000 19,998,949 Ford Motor Credit Co., LLC 1.430 4/24/17 5,000,000 4,985,417 Ford Motor Credit Co., LLC 1.277 4/12/17 7,500,000 7,482,176 Ford Motor Credit Co., LLC 1.153 4/4/17 10,000,000 9,979,613 Ford Motor Credit Co., LLC 1.103 3/2/17 925,000 924,191 Ford Motor Credit Co., LLC 1.134 3/1/17 1,083,000 1,082,087 HSBC USA, Inc. 144A 1.236 5/3/17 2,500,000 2,501,698 HSBC USA, Inc. 144A 1.243 4/6/17 10,000,000 9,985,556 Humana, Inc. 1.051 2/23/17 10,000,000 9,992,755 Humana, Inc. 1.076 2/9/17 2,450,000 2,449,313 Humana, Inc. 144A 1.051 2/28/17 12,000,000 11,989,379 Humana, Inc. 144A 1.101 2/21/17 15,000,000 14,990,095 Hyundai Capital America (South Korea) 1.031 2/24/17 36,000,000 35,975,808 ING US Funding, LLC 1.227 3/22/17 5,000,000 4,994,007 Kansas City Southern 1.050 2/1/17 40,000,000 39,998,650 Kraft Heinz Foods Co. 1.031 2/24/17 2,750,000 2,747,736 Kraft Heinz Foods Co. 1.151 2/7/17 15,000,000 14,996,442 Kroger Co. (The) 0.910 2/7/17 30,000,000 29,994,458 LyondellBasell Investment LLC 1.002 3/30/17 18,600,000 18,567,426 Macquarie Bank Ltd. (Australia) 1.183 3/14/17 13,000,000 12,986,684 Marriott International, Inc./MD 1.202 3/21/17 18,000,000 17,973,736 Marriott International, Inc./MD 1.101 3/7/17 10,000,000 9,989,811 Marriott International, Inc./MD 1.182 3/6/17 3,453,000 3,449,586 Marriott International, Inc./MD 1.151 2/9/17 6,500,000 6,498,453 McKesson Co. 1.052 2/27/17 24,970,000 24,950,823 McKesson Co. 1.021 2/16/17 12,500,000 12,494,650 Medtronic Global Holdings SCA (Luxembourg) 1.011 3/3/17 9,750,000 9,742,091 Mizuho Bank Ltd./New York, NY 1.103 4/10/17 4,750,000 4,742,070 Mizuho Bank, Ltd./NY 1.176 2/27/17 9,000,000 8,995,262 Mohawk Industries, Inc. 0.951 2/16/17 20,000,000 19,991,440 Mondelez International, Inc. 1.113 4/18/17 4,600,000 4,588,498 Mondelez International, Inc. 0.971 2/14/17 5,050,000 5,048,123 Monsanto Co. 1.263 3/28/17 29,000,000 28,951,144 Moody’s Corp. 1.082 3/17/17 5,000,000 4,993,344 Nationwide Building Society (United Kingdom) 1.216 6/1/17 24,750,000 24,645,849 Nationwide Building Society (United Kingdom) 1.103 4/3/17 10,000,000 9,983,604 NBCUniversal Enterprise, Inc. 1.022 2/6/17 24,409,000 24,405,139 NiSource Finance Corp. 1.253 4/10/17 8,000,000 7,982,643 NiSource Finance Corp. 1.252 3/9/17 7,000,000 6,992,432 NiSource Finance Corp. 1.227 3/8/17 14,730,000 14,714,534 Nissan Motor Acceptance Corp. 1.053 5/15/17 5,000,000 4,981,424 Nissan Motor Acceptance Corp. 0.992 2/13/17 7,300,000 7,297,482 Nordea Bank AB (Sweden) 1.157 7/25/17 10,000,000 9,945,799 ONEOK Partners LP 1.252 2/22/17 19,000,000 18,988,423 26 Short Duration Income Fund Maturity Principal COMMERCIAL PAPER (39.9%)* cont . Yield (%) date amount Value ONEOK Partners, LP 1.302 2/16/17 $25,000,000 $24,989,300 Public Service Company of North Carolina 1.001 2/10/17 23,100,000 23,093,885 SCANA Corp. 1.051 2/10/17 4,500,000 4,498,596 SCANA Corp. 1.151 2/2/17 12,000,000 11,999,256 Schlumberger Holdings Corp. 1.002 3/24/17 5,000,000 4,992,944 Schlumberger Holdings Corp. 1.132 3/3/17 9,750,000 9,742,363 Schlumberger Holdings Corp. 1.033 2/3/17 15,000,000 14,998,855 Schlumberger Holdings Corp. 144A 1.123 4/11/17 10,000,000 9,979,583 Sempra Global 1.121 3/2/17 6,000,000 5,994,800 Sempra Global 1.233 2/22/17 730,000 729,555 Sempra Global 1.051 2/15/17 13,500,000 13,494,617 Sempra Global 1.162 2/8/17 8,217,000 8,215,264 Simon Property Group LP 1.095 5/15/17 27,750,000 27,671,357 Skandinaviska Enskilda Banken AB (Sweden) 0.902 3/2/17 625,000 624,656 Southern Co. (The) 1.011 3/3/17 10,000,000 9,991,027 Southern Co. (The) 144A 1.051 3/10/17 25,000,000 24,972,213 Standard Chartered Bank/New York 144A 1.003 3/6/17 10,000,000 9,993,039 Standard Chartered Bank/New York, NY 0.993 2/22/17 13,000,000 12,994,558 Suncor Energy, Inc. (Canada) 1.102 2/13/17 23,000,000 22,992,067 Suncor Energy, Inc. (Canada) 0.960 2/10/17 14,750,000 14,746,095 Suncorp Group Ltd. (Australia) 1.054 3/6/17 13,000,000 12,988,373 Suncorp Group Ltd. (Australia) 1.206 2/28/17 15,000,000 14,989,057 Swedbank AB (Sweden) 1.177 7/28/17 14,750,000 14,666,348 Syngenta Wilmington, Inc. 1.001 2/13/17 20,000,000 19,993,826 TELUS Corp. (Canada) 1.153 4/25/17 3,000,000 2,991,586 TELUS Corp. (Canada) 1.072 3/30/17 17,100,000 17,070,053 TELUS Corp. (Canada) 1.001 2/9/17 13,750,000 13,746,728 The Clorox Co. 1.092 2/15/17 15,000,000 14,994,019 The Clorox Co. 1.152 2/9/17 10,200,000 10,197,572 Time Warner Inc. 1.049 2/7/17 10,635,000 10,633,036 Toronto-Dominion Holdings USA (Canada) 1.053 3/24/17 7,000,000 6,992,649 Total Capital Canada Ltd. (Canada) 0.932 4/26/17 9,070,000 9,046,657 Toyota Motor Credit Corp. FRN 1.202 4/4/17 4,000,000 4,002,352 TransCanada American Investments, Ltd. 1.003 2/22/17 20,200,000 20,187,692 Tyco International Finance S.a.r.l (Luxembourg) 0.900 2/1/17 8,200,000 8,199,785 UDR, Inc. 144A 1.151 3/2/17 24,000,000 23,977,767 UnitedHealth Group, Inc. 0.972 3/27/17 4,495,000 4,488,256 UnitedHealth Group, Inc. 0.992 3/20/17 25,000,000 24,967,668 UnitedHealth Group, Inc. 1.002 3/17/17 8,200,000 8,190,109 Westar Energy, Inc. 0.951 2/28/17 19,100,000 19,084,714 Westpac Banking Corp. 144A (Australia) 1.311 11/2/17 5,000,000 5,003,985 Westpac Banking Corp. 144A FRN (Australia) 1.426 9/22/17 9,000,000 9,015,345 Whirlpool Corp. 1.203 3/29/17 15,000,000 14,974,231 Whirlpool Corp. 1.051 2/3/17 25,080,000 25,078,023 Wyndham Worldwide Corp. 1.291 2/24/17 5,500,000 5,495,472 Wyndham Worldwide Corp. 1.402 2/22/17 15,000,000 14,988,698 Wyndham Worldwide Corp. 1.402 2/14/17 9,750,000 9,745,351 Wyndham Worldwide Corp. 1.200 2/3/17 2,000,000 1,999,797 Total commercial paper (cost $2,155,282,568) Short Duration Income Fund 27 Maturity Principal CERTIFICATES OF DEPOSIT (6.2%)* Yield (%) date amount Value Bank of America, NA FRN 1.151 8/2/17 $7,000,000 $6,999,657 Bank of Montreal/Chicago, IL (Canada) 0.950 2/2/17 10,000,000 10,000,261 Bank of Nova Scotia/Houston 1.484 11/1/18 5,000,000 4,998,285 Bank of Nova Scotia/Houston FRN 1.216 9/7/17 5,000,000 4,999,850 Bank of Tokyo-Mitsubishi UFJ, Ltd./New York, NY FRN (Japan) 1.536 8/17/17 5,000,000 5,008,790 Canadian Imperial Bank of Commerce/New York, NY FRN 1.411 8/16/17 7,500,000 7,512,555 Canadian Imperial Bank of Commerce/New York, NY FRN 1.330 5/24/17 500,000 500,557 Canadian Imperial Bank of Commerce/New York, NY FRN 1.290 5/23/17 10,000,000 10,010,230 Canadian Imperial Bank of Commerce/New York, NY FRN 1.204 6/2/17 15,550,000 15,560,247 Cooperatieve Rabobank UA/NY FRN (Netherlands) 1.321 2/1/17 11,000,000 11,000,209 Credit Suisse AG/New York, NY FRN 1.753 9/12/17 5,000,000 5,008,855 Credit Suisse AG/New York, NY FRN 1.717 8/24/17 5,000,000 5,008,715 Credit Suisse AG/New York, NY FRN 1.421 2/2/17 2,238,000 2,238,096 DnB Bank ASA/New York FRN (Norway) 1.316 3/9/17 5,000,000 5,002,810 DnB Bank ASA/New York FRN (Norway) 1.223 4/17/17 5,000,000 5,003,190 DnB Bank ASA/New York FRN (Norway) 1.186 2/1/17 14,000,000 14,000,210 Intesa Sanpaolo SpA/New York, NY (Italy) 1.490 4/6/17 20,000,000 20,001,134 Lloyds Bank PLC/New York, NY FRN (United Kingdom) 1.246 6/20/17 25,000,000 25,012,550 National Bank of Canada/New York, NY FRN 1.330 5/24/17 10,000,000 10,011,180 Nordea Bank Finland PLC/New York FRN 1.446 9/6/17 13,000,000 13,024,050 Royal Bank of Canada/New York, NY FRN (Canada) 1.422 10/13/17 10,000,000 10,013,930 Royal Bank of Canada/New York, NY FRN (Canada) 1.251 12/8/17 5,000,000 5,001,570 Skandinaviska Enskilda Banken AB/New York, NY FRN 1.326 2/6/17 10,000,000 10,001,100 Skandinaviska Enskilda Banken AB/New York, NY FRN 1.204 3/2/17 14,000,000 14,005,236 State Street Bank & Trust Co. FRN 1.422 4/13/17 17,500,000 17,518,008 Sumitomo Mitsui Banking Corp./New York FRN (Japan) 1.476 3/28/17 10,000,000 10,009,010 Sumitomo Mitsui Banking Corp./New York FRN (Japan) 1.372 7/5/17 10,000,000 10,003,490 Svenska Handelsbanken/New York, NY (Sweden) 0.902 5/19/17 5,000,000 5,001,745 Svenska Handelsbanken/New York, NY FRN (Sweden) 1.375 8/24/17 10,000,000 10,000,000 Svenska Handelsbanken/New York, NY FRN (Sweden) 1.336 2/9/17 10,000,000 10,001,650 Svenska Handelsbanken/New York, NY FRN (Sweden) 1.308 5/15/17 4,200,000 4,203,931 Swedbank AB/New York 1.116 5/22/17 20,000,000 20,004,420 Swedbank AB/New York FRN 1.358 2/16/17 15,000,000 15,004,365 Toronto-Dominion Bank/NY (Canada) 1.288 11/20/17 10,000,000 10,003,900 Toronto-Dominion Bank/NY FRN (Canada) 1.406 3/23/17 5,000,000 5,004,095 Total certificates of deposit (cost $336,478,022) Maturity Principal ASSET-BACKED COMMERCIAL PAPER (4.1%)* Yield (%) date amount Value Alpine Securitization, Ltd. 144A (Cayman Islands) 1.154 4/12/17 $10,000,000 $9,981,165 Atlantic Asset Securitization, LLC 144A 1.023 3/7/17 3,000,000 2,997,326 Barton Capital, LLC 1.123 4/11/17 10,000,000 9,980,497 Barton Capital, LLC 1.083 3/6/17 10,000,000 9,992,142 Barton Capital, LLC 0.952 2/15/17 4,253,000 4,251,423 Barton Capital, LLC 0.969 2/6/17 5,850,000 5,849,253 CHARTA, LLC 1.309 7/11/17 25,750,000 25,593,958 28 Short Duration Income Fund Maturity Principal ASSET-BACKED COMMERCIAL PAPER (4.1%)* cont . Yield (%) date amount Value Gotham Funding Corp. (Japan) 1.003 3/6/17 $10,000,000 $9,992,322 LMA-Americas, LLC (France) 1.164 5/15/17 2,150,000 2,142,255 LMA-Americas, LLC (France) 1.245 3/13/17 1,550,000 1,548,522 LMA-Americas, LLC (France) 1.002 3/1/17 4,750,000 4,746,950 LMA-Americas, LLC (France) 1.053 2/6/17 3,000,000 2,999,653 LMA-Americas, LLC (France) 0.952 2/3/17 2,900,000 2,899,837 Matchpoint Finance PLC (Ireland) 1.390 7/6/17 18,000,000 17,890,020 Matchpoint Finance PLC (Ireland) 1.052 2/17/17 11,600,000 11,595,415 Matchpoint Finance PLC 144A Ser. A (Ireland) 1.319 3/27/17 18,300,000 18,273,076 MetLife Short Term Funding, LLC 0.972 3/29/17 9,750,000 9,736,724 MetLife Short Term Funding, LLC 144A 0.922 2/16/17 5,000,000 4,998,393 Old Line Funding, LLC 144A 0.968 5/18/17 10,000,000 9,999,710 Old Line Funding, LLC 144A 0.955 5/12/17 25,000,000 25,013,100 Sheffield Receivables Co., LLC (United Kingdom) 1.103 3/27/17 9,750,000 9,733,123 Thunder Bay Funding, LLC 1.047 6/12/17 15,000,000 15,004,095 Victory Receivables Corp. (Japan) 1.083 3/13/17 9,000,000 8,989,371 Total asset-backed commercial paper (cost $224,180,689) Interest Maturity Principal MORTGAGE-BACKED SECURITIES (3.0%)* rate (%) date amount Value Agency collateralized mortgage obligations (1.3%) Federal Home Loan Mortgage Corporation Ser. 1619, Class PZ 6.500 11/15/23 $144,406 $157,163 Ser. 2430, Class UD 6.000 3/15/17 801 804 Ser. 3724, Class CM 5.500 6/15/37 225,529 251,115 Ser. 3316, Class CD 5.500 5/15/37 91,963 101,938 Ser. 2503, Class B 5.500 9/15/17 7,599 7,694 Ser. 3331, Class NV 5.000 6/15/29 15,161 15,210 Ser. 2561, Class BD 5.000 2/15/18 54,420 55,035 Ser. 2541, Class JC 5.000 12/15/17 20,492 20,672 Ser. 2542, Class ES 5.000 12/15/17 3,940 3,976 Ser. 2519, Class AH 5.000 11/15/17 44,573 45,020 Ser. 2513, Class DB 5.000 10/15/17 4,576 4,606 Ser. 3539, Class PM 4.500 5/15/37 33,606 34,956 Ser. 2958, Class QD 4.500 4/15/20 14,330 14,566 Structured Agency Credit Risk Debt FRN Ser. 13-DN1, Class M1 4.171 7/25/23 68,048 69,068 Ser. 2854, Class DL 4.000 9/15/19 69,655 70,743 Ser. 2864, Class GB 4.000 9/15/19 53,739 54,939 Ser. 2783, Class AY 4.000 4/15/19 45,645 46,372 Structured Agency Credit Risk Debt FRN Ser. 16-DNA1, Class M2 3.671 7/25/28 574,000 591,122 Structured Agency Credit Risk Debt FRN Ser. 15-DNA3, Class M2 3.621 4/25/28 4,747,000 4,880,438 Structured Agency Credit Risk Debt FRN Ser. 15-HQA2, Class M2 3.571 5/25/28 2,655,748 2,724,877 Ser. 3805, Class AK 3.500 4/15/24 22,834 23,009 Structured Agency Credit Risk Debt FRN Ser. 15-HQA1, Class M2 3.421 3/25/28 8,461,548 8,627,140 Structured Agency Credit Risk Debt FRN Ser. 14-HQ3, Class M2, IO 3.421 10/25/24 2,103,973 2,121,708 Short Duration Income Fund 29 Interest Maturity Principal MORTGAGE-BACKED SECURITIES (3.0%)* cont . rate (%) date amount Value Agency collateralized mortgage obligations cont . Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt FRN Ser. 15-DNA2, Class M2 3.371 12/25/27 $12,211,148 $12,447,434 Structured Agency Credit Risk Debt FRN Ser. 14-DN4, Class M2 3.171 10/25/24 714,376 716,329 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class M2 2.971 10/25/28 3,845,000 3,895,766 Structured Agency Credit Risk Debt FRN Ser. 15-HQ1, Class M2 2.971 3/25/25 4,443,142 4,487,087 Structured Agency Credit Risk Debt FRN Ser. 14-DN1, Class M2 2.971 2/25/24 3,248,000 3,325,140 Structured Agency Credit Risk Debt FRN Ser. 14-DN2, Class M2 2.421 4/25/24 7,649,815 7,711,778 Structured Agency Credit Risk Debt FRN Ser. 16-DNA3, Class M1 1.871 12/25/28 4,567,414 4,580,783 Ser. 3611, PO 0.000 7/15/34 69,831 63,711 Federal National Mortgage Association Ser. 11-15, Class AB 9.750 8/25/19 65,530 68,673 Ser. 10-110, Class AE 9.750 11/25/18 51,342 53,847 Ser. 05-48, Class AR 5.500 2/25/35 74,223 77,669 Ser. 08-8, Class PA 5.000 2/25/38 92,364 96,463 Ser. 09-15, Class MC 5.000 3/25/24 21,117 21,631 Ser. 02-73, Class OE 5.000 11/25/17 15,724 15,865 Ser. 02-65, Class HC 5.000 10/25/17 35 35 Ser. 09-100, Class PA 4.500 4/25/39 7,143 7,204 Ser. 11-60, Class PA 4.000 10/25/39 26,032 26,840 Ser. 11-36, Class PA 4.000 2/25/39 148,842 150,864 Ser. 03-43, Class YA 4.000 3/25/33 265,150 269,115 Ser. 10-109, Class JB 4.000 8/25/28 40,246 40,508 Ser. 04-27, Class HB 4.000 5/25/19 23,634 24,114 Ser. 03-128, Class NG 4.000 1/25/19 45,684 46,170 Ser. 11-20, Class PC 3.500 3/25/39 57,507 58,834 Ser. 10-155, Class A 3.500 9/25/25 22,586 23,072 Ser. 11-42, Class BJ 3.000 8/25/25 281,027 283,616 Ser. 10-43, Class KG 3.000 1/25/21 58,672 59,595 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1M1 2.921 9/25/28 730,218 739,039 Connecticut Avenue Securities FRB Ser. 16-C01, Class 2M1 2.871 8/25/28 59,310 59,859 Connecticut Avenue Securities FRB Ser. 13-C01, Class M1 2.771 10/25/23 87,116 87,845 Ser. 11-23, Class AB 2.750 6/25/20 34,060 34,341 Connecticut Avenue Securities FRB Ser. 16-C01, Class 1M1 2.721 8/25/28 616,802 622,119 Ser. 10-81, Class AP 2.500 7/25/40 97,995 98,053 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M1 2.471 4/25/28 142,296 142,724 Connecticut Avenue Securities FRB Ser. 14-C01, Class M1 2.371 1/25/24 475,076 478,164 30 Short Duration Income Fund Interest Maturity Principal MORTGAGE-BACKED SECURITIES (3.0%)* cont . rate (%) date amount Value Agency collateralized mortgage obligations cont . Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C05, Class 2M1 2.121 1/25/29 $7,744,139 $7,785,979 Connecticut Avenue Securities FRB Ser. 14-C02, Class 2M1 1.721 5/25/24 24,197 24,225 FRB Ser. 10-90, Class GF 1.271 8/25/40 1,935,380 1,923,962 FRB Ser. 06-74, Class FL 1.121 8/25/36 332,725 331,674 FRB Ser. 05-63, Class FC 1.021 10/25/31 941,815 935,345 Ser. 92-96, Class B, PO 0.000 5/25/22 12,871 12,379 Government National Mortgage Association Ser. 10-39, Class PH 4.500 11/20/38 92,395 94,711 Ser. 09-109, Class NK 4.500 7/20/37 43,292 43,515 Ser. 09-59, Class P 4.250 9/20/33 5,893 5,914 Ser. 09-32, Class AB 4.000 5/16/39 25,255 26,815 Ser. 10-32, Class CJ 4.000 1/20/38 49,068 49,407 Commercial mortgage-backed securities (0.1%) DBRR Trust 144A FRB Ser. 13-EZ3, Class A 1.636 12/18/49 689,410 689,625 JPMorgan Chase Commercial Mortgage Securities Trust Ser. 07-LDPX, Class A3 5.420 1/15/49 3,856,383 3,851,735 Ser. 04-LN2, Class A2 5.115 7/15/41 123,296 123,469 Residential mortgage-backed securities (non-agency) (1.6%) Accredited Mortgage Loan Trust FRB Ser. 06-2, Class A3 0.921 9/25/36 1,708,043 1,690,963 BCAP, LLC Trust 144A FRB Ser. 15-RR6, Class 3A1 1.514 5/26/46 3,545,522 3,484,539 FRB Ser. 12-RR10, Class 5A5 1.018 4/26/36 1,469,639 1,469,713 Bear Stearns Asset Backed Securities I Trust FRB Ser. 05-FR1, Class M1 1.521 6/25/35 3,087,044 3,074,140 FRB Ser. 05-TC1, Class M1 1.431 5/25/35 2,217,158 2,190,818 FRB Ser. 05-EC1, Class M1 1.206 11/25/35 2,198,491 2,195,010 Bear Stearns Asset Backed Securities Trust FRB Ser. 05-SD3, Class 1A 1.261 7/25/35 4,015,063 3,983,209 FRB Ser. 05-SD2, Class 1A3 1.171 3/25/35 1,079,550 1,074,316 Citigroup Mortgage Loan Trust 144A Ser. 13-11, Class 2A3 5.005 8/25/27 1,407,227 1,421,300 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-WFH3, Class A4 1.011 10/25/36 1,141,738 1,124,612 Countrywide Asset-Backed Certificates Trust FRB Ser. 05-2, Class M3 1.491 8/25/35 51,948 51,948 FRB Ser. 05-16, Class 3AV 0.986 5/25/36 13,903,275 13,764,242 CSMC Trust 144A FRB Ser. 14-5R, Class 6A1 0.906 10/27/36 5,415,502 5,407,974 First Franklin Mortgage Loan Trust FRB Ser. 06-FF1, Class 1A 0.991 1/25/36 4,120,117 4,090,199 GSAA Home Equity Trust FRB Ser. 05-6, Class A3 1.141 6/25/35 5,910,600 5,881,047 GSMSC Resecuritization Trust 144A FRB Ser. 09-6R, Class 3A1 3.040 2/26/36 3,358,831 3,426,018 JPMorgan Resecuritization Trust 144A FRB Ser. 09-7, Class 1A1 3.120 8/27/37 237,468 237,708 Short Duration Income Fund 31 Interest Maturity Principal MORTGAGE-BACKED SECURITIES (3.0%)* cont . rate (%) date amount Value Residential mortgage-backed securities (non-agency) cont . Long Beach Mortgage Loan Trust FRB Ser. 06-WL3, Class 2A3 0.971 1/25/36 $2,669,952 $2,674,953 Merrill Lynch Mortgage Investors Trust FRB Ser. 06-FF1, Class M2 1.061 8/25/36 10,000,000 9,956,827 Morgan Stanley Mortgage Loan Trust FRB Ser. 05-6AR, Class 1A2 1.041 11/25/35 397,903 397,068 Opteum Mortgage Acceptance Corp. Asset Backed Pass-Through Certificates FRB Ser. 05-1, Class M3 1.626 2/25/35 2,139,000 2,139,658 Opteum Mortgage Acceptance Corp. Trust FRB Ser. 05-4, Class 1A1C 1.181 11/25/35 1,735,070 1,723,773 Park Place Securities, Inc. FRB Ser. 05-WHQ2, Class M1 1.401 5/25/35 2,560,736 2,561,202 Residential Asset Mortgage Products Trust FRB Ser. 05-EFC2, Class M3 1.506 7/25/35 1,582,525 1,579,608 Residential Asset Mortgage Products, Inc. Trust FRB Ser. 06-RZ4, Class A2 0.951 10/25/36 7,185,761 7,148,625 Residential Asset Securities Corp., Trust FRB Ser. 05-KS11, Class M1 1.171 12/25/35 2,700,000 2,658,303 Total mortgage-backed securities (cost $161,795,671) Interest Maturity Principal ASSET-BACKED SECURITIES (1.1%)* rate (%) date amount Value Mortgage Repurchase Agreement Financing Trust 144A FRB Ser. 16-5, Class A 1.933 6/10/19 $25,000,000 $25,000,000 Station Place Securitization Trust FRB Ser. 16-1, Class A 1.771 2/25/17 10,000,000 10,000,000 Station Place Securitization Trust 144A FRB Ser. 17-1, Class A 1.673 2/25/49 23,451,000 23,451,000 Total asset-backed securities (cost $58,451,000) U.S. GOVERNMENT AND AGENCY Interest Maturity Principal MORTGAGE OBLIGATIONS (—%)* rate (%) date amount Value U.S. Government Guaranteed Mortgage Obligations (—%) Government National Mortgage Association Pass-Through Certificates 4.500 10/15/19 $42,519 $43,790 Government National Mortgage Association Pass-Through Certificates 4.500 5/15/18 27,701 28,176 U.S. Government Agency Mortgage Obligations (—%) Federal Home Loan Mortgage Corporation 4.500 10/1/18 8,743 8,884 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.500 3/1/19 32,875 36,982 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.500 6/1/17 6,164 6,202 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.000 2/1/19 3,779 3,792 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.000 9/1/17 23,723 23,995 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.000 7/1/17 18,923 19,066 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.000 6/1/17 6,947 6,986 32 Short Duration Income Fund U.S. GOVERNMENT AND AGENCY Interest Maturity Principal MORTGAGE OBLIGATIONS (—%)* cont . rate (%) date amount Value U.S. Government Agency Mortgage Obligations cont . Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.500 11/1/18 $20,518 $20,933 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.500 4/1/18 18,097 18,424 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.000 5/1/21 47,682 49,520 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.000 11/1/19 46,531 47,988 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.000 5/1/18 11,826 12,043 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.000 3/1/18 13,907 14,235 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.000 2/1/18 12,541 12,837 Federal Home Loan Mortgage Corporation Pass-Through Certificates 4.500 8/1/18 22,025 22,500 Federal National Mortgage Association Pass-Through Certificates 6.500 12/1/19 13,005 13,293 Federal National Mortgage Association Pass-Through Certificates 6.500 8/1/17 8,862 8,933 Federal National Mortgage Association Pass-Through Certificates 6.000 5/1/23 28,959 30,831 Federal National Mortgage Association Pass-Through Certificates 6.000 9/1/19 2,929 2,972 Federal National Mortgage Association Pass-Through Certificates 6.000 9/1/18 14,972 15,414 Federal National Mortgage Association Pass-Through Certificates 6.000 12/1/17 9,659 9,766 Federal National Mortgage Association Pass-Through Certificates 5.500 11/1/23 44,575 46,351 Federal National Mortgage Association Pass-Through Certificates 5.500 6/1/20 54,629 56,513 Federal National Mortgage Association Pass-Through Certificates 5.500 11/1/18 27,341 27,841 Federal National Mortgage Association Pass-Through Certificates 5.500 4/1/18 30,759 31,271 Federal National Mortgage Association Pass-Through Certificates 5.000 11/1/19 50,374 52,126 Total U.S. government and agency obligations (cost $696,013) TOTAL INVESTMENTS Total investments (cost $5,423,573,742) Short Duration Income Fund 33 Key to holding’s abbreviations BKNT Bank Note EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes IO Interest Only MTN Medium Term Notes PO Principal Only Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2016 through January 31, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $5,403,284,769. R Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 67.1% Norway 0.9% Canada 7.5 Ireland 0.9 United Kingdom 5.7 Denmark 0.9 Australia 4.9 South Korea 0.7 Netherlands 4.3 Luxembourg 0.5 France 2.2 Other 0.3 Japan 2.1 Total 100.0% Sweden 2.0 34 Short Duration Income Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $—­ $224,208,330 $—­ Asset-backed securities —­ 10,000,000 48,451,000 Certificates of deposit —­ 336,677,881 —­ Commercial paper —­ 2,155,377,059 —­ Corporate bonds and notes —­ 2,490,693,269 —­ Mortgage-backed securities —­ 162,042,986 —­ U.S. government and agency mortgage obligations —­ 671,664 —­ Totals by level $—­ During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Short Duration Income Fund 35 Statement of assets and liabilities 1/31/17 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $5,423,573,742) $5,428,122,189 Interest and other receivables 7,680,875 Receivable for shares of the fund sold 39,006,481 Receivable for investments sold 27,667,944 Receivable from Manager (Note 2) 584,736 Prepaid assets 517,242 Total assets LIABILITIES Payable to custodian 151,244 Payable for investments purchased 79,806,947 Payable for shares of the fund repurchased 18,460,719 Payable for custodian fees (Note 2) 52,665 Payable for investor servicing fees (Note 2) 487,472 Payable for Trustee compensation and expenses (Note 2) 121,962 Payable for administrative services (Note 2) 51,931 Payable for distribution fees (Note 2) 278,739 Distributions payable to shareholders 251,040 Other accrued expenses 631,979 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $5,398,493,454 Undistributed net investment income (Note 1) 120,170 Accumulated net realized gain on investments (Note 1) 122,698 Net unrealized appreciation of investments 4,548,447 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value, offering price and redemption price per class A share ($3,251,813,816 divided by 323,700,336 shares) $10.05 Net asset value and offering price per class B share ($1,932,242 divided by 192,576 shares) * $10.03 Net asset value and offering price per class C share ($20,509,931 divided by 2,044,054 shares) * $10.03 Net asset value, offering price and redemption price per class M share ($12,439,306 divided by 1,239,080 shares) $10.04 Net asset value, offering price and redemption price per class R share ($3,764,186 divided by 375,087 shares) $10.04 Net asset value, offering price and redemption price per class R6 share ($3,069,304 divided by 305,134 shares) $10.06 Net asset value, offering price and redemption price per class Y share ($2,109,755,984 divided by 209,799,349 shares) $10.06 * Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 36 Short Duration Income Fund Statement of operations Six months ended 1/31/17 (Unaudited) INVESTMENT INCOME Interest $27,314,805 Total investment income EXPENSES Compensation of Manager (Note 2) 7,627,017 Investor servicing fees (Note 2) 1,307,666 Custodian fees (Note 2) 44,060 Trustee compensation and expenses (Note 2) 104,205 Distribution fees (Note 2) 1,354,077 Administrative services (Note 2) 85,794 Other 1,057,113 Fees waived and reimbursed by Manager (Note 2) (3,623,565) Total expenses Expense reduction (Note 2) (8,770) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 653,384 Net unrealized appreciation of investments during the period 3,645,216 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Short Duration Income Fund 37 Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 1/31/17* Year ended 7/31/16 Operations Net investment income $19,367,208 $16,937,364 Net realized gain (loss) on investments 653,384 (530,687) Net unrealized appreciation of investments 3,645,216 3,176,056 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (10,787,831) (9,577,288) Class B (4,872) (4,487) Class C (43,783) (42,319) Class M (44,190) (51,703) Class R (7,231) (3,892) Class R5 — (18) Class R6 (12,481) (14,317) Class Y (8,431,664) (7,115,185) From net realized long-term gain on investments Class A — (226,929) Class B — (275) Class C — (2,300) Class M — (1,410) Class R — (193) Class R5 — — Class R6 — (210) Class Y — (138,434) Increase from capital share transactions (Note 4) 2,057,196,159 1,243,039,964 Total increase in net assets NET ASSETS Beginning of period 3,341,754,854 2,096,311,117 End of period (including undistributed net investment income of $120,170 and $85,014, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 38 Short Duration Income Fund This page left blank intentionally. Short Duration Income Fund 39 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Ratio of net Net asset Net realized of expenses investment value, and unrealized Total from From Net asset Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment From net realized gain Total value, end at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ net investment income­ on investments­ distributions of period­ value (%) b (in thousands) (%) c,d net assets (%) d (%) Class A­ January 31, 2017 ** $10.04­ .04­ .01­ .05­ (.04) —­ $10.05­ * $3,251,814­ .20 * .43 * 21 * July 31, 2016­ 10.03­ .06­ .01­ .07­ (.06) —­ e 10.04­ .76­ 1,926,055­ .40­ .65­ 51­ July 31, 2015­ 10.06­ .04­ (.02) .02­ (.04) (.01) 10.03­ .20­ 1,411,923­ .40­ .41­ 46­ July 31, 2014­ 10.03­ .05­ .03­ .08­ (.05) —­ e 10.06­ .81­ 1,603,517­ .40­ .47­ 45­ July 31, 2013­ 10.02­ .05­ .02­ .07­ (.06) —­ e 10.03­ .69­ 1,005,695­ .40­ .53­ 24­ July 31, 2012 † 10.00­ .03­ .02­ .05­ (.03) —­ 10.02­ * 178,371­ .32 * .37 * 2 * Class B­ January 31, 2017 ** $10.02­ .02­ .01­ .03­ (.02) —­ $10.03­ * $1,932­ .40 * .22 * 21 * July 31, 2016­ 10.02­ .02­ —­ e .02­ (.02) —­ e 10.02­ .26­ 2,042­ .80­ f .27­ f 51­ July 31, 2015­ 10.05­ —­ e (.02) —­ e (.01) 10.02­ 1,091­ .79­ f .02­ f 46­ July 31, 2014­ 10.02­ .01­ .03­ .04­ (.01) —­ e 10.05­ .42­ 583­ .79­ f .09­ f 45­ July 31, 2013­ 10.01­ .01­ .02­ .03­ (.02) —­ e 10.02­ .29­ 326­ .80­ .14­ 24­ July 31, 2012 † 10.00­ .01­ .01­ .02­ (.01) —­ 10.01­ * 386­ .63 * .05 * 2 * Class C­ January 31, 2017 ** $10.02­ .02­ .01­ .03­ (.02) —­ $10.03­ * $20,510­ .40 * .22 * 21 * July 31, 2016­ 10.02­ .02­ —­ e .02­ (.02) —­ e 10.02­ .26­ 17,590­ .80­ f .28­ f 51­ July 31, 2015­ 10.05­ —­ e (.02) —­ e (.01) 10.02­ 9,622­ .79­ f .02­ f 46­ July 31, 2014­ 10.02­ .01­ .03­ .04­ (.01) —­ e 10.05­ .42­ 8,586­ .79­ f .09­ f 45­ July 31, 2013­ 10.01­ .01­ .02­ .03­ (.02) —­ e 10.02­ .29­ 6,292­ .80­ .13­ 24­ July 31, 2012 † 10.00­ .01­ .01­ .02­ (.01) —­ 10.01­ * 2,054­ .63 * .07 * 2 * Class M­ January 31, 2017 ** $10.03­ .04­ .01­ .05­ (.04) —­ $10.04­ * $12,439­ .23 * .40 * 21 * July 31, 2016­ 10.02­ .06­ .01­ .07­ (.06) —­ e 10.03­ .71­ 10,323­ .45­ .61­ 51­ July 31, 2015­ 10.05­ .04­ (.02) .02­ (.04) (.01) 10.02­ .15­ 6,913­ .45­ .36­ 46­ July 31, 2014­ 10.02­ .04­ .03­ .07­ (.04) —­ e 10.05­ .76­ 777­ .45­ .43­ 45­ July 31, 2013­ 10.02­ .05­ —­ e .05­ (.05) —­ e 10.02­ .54­ 1,267­ .45­ .49­ 24­ July 31, 2012 † 10.00­ .03­ .02­ .05­ (.03) —­ 10.02­ * 212­ .36 * .32 * 2 * Class R­ January 31, 2017 ** $10.02­ .02­ .02­ .04­ (.02) —­ $10.04­ * $3,764­ .40 * .22 * 21 * July 31, 2016­ 10.02­ .02­ —­ e .02­ (.02) —­ e 10.02­ .26­ 2,393­ .79­ f .26­ f 51­ July 31, 2015­ 10.05­ —­ e (.02) —­ e (.01) 10.02­ 2,131­ .79­ f .03­ f 46­ July 31, 2014­ 10.02­ .01­ .03­ .04­ (.01) —­ e 10.05­ .42­ 1,407­ .79­ f .10­ f 45­ July 31, 2013­ 10.01­ .01­ .02­ .03­ (.02) —­ e 10.02­ .29­ 1,172­ .80­ .10­ 24­ July 31, 2012 † 10.00­ .01­ .01­ .02­ (.01) —­ 10.01­ * 100­ .63 * .02 * 2 * See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 40 Short Duration Income Fund Short Duration Income Fund 41 Financial highlights cont . INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Ratio of net Net asset Net realized of expenses investment value, and unrealized Total from From Net asset Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment From net realized gain Total value, end at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ net investment income­ on investments­ distributions of period­ value (%) b (in thousands) (%) c,d net assets (%) d (%) Class R6­ January 31, 2017 ** $10.05­ .05­ .01­ .06­ (.05) —­ $10.06­ * $3,069­ .15 * .48 * 21 * July 31, 2016­ 10.04­ .07­ .01­ .08­ (.07) —­ e 10.05­ .87­ 2,270­ .29­ .79­ 51­ July 31, 2015­ 10.07­ .05­ (.02) .03­ (.05) (.01) 10.04­ .30­ 1,303­ .30­ .50­ 46­ July 31, 2014­ 10.04­ .06­ .03­ .09­ (.06) —­ e 10.07­ .91­ 831­ .30­ .56­ 45­ July 31, 2013­ 10.03­ .06­ .02­ .08­ (.07) —­ e 10.04­ .79­ 229­ .30­ .61­ 24­ July 31, 2012 †† 10.02­ .01­ —­ e .01­ —­ e —­ —­ e 10.03­ * 10­ .02 * .05 * 2 * Class Y­ January 31, 2017 ** $10.05­ .05­ .01­ .06­ (.05) —­ $10.06­ * $2,109,756­ .15 * .48 * 21 * July 31, 2016­ 10.04­ .07­ .01­ .08­ (.07) —­ e 10.05­ .86­ 1,381,082­ .30­ .77­ 51­ July 31, 2015­ 10.07­ .05­ (.02) .03­ (.05) (.01) 10.04­ .30­ 663,319­ .30­ .51­ 46­ July 31, 2014­ 10.04­ .06­ .03­ .09­ (.06) —­ e 10.07­ .91­ 477,216­ .30­ .56­ 45­ July 31, 2013­ 10.03­ .06­ .02­ .08­ (.07) —­ e 10.04­ .79­ 136,165­ .30­ .61­ 24­ July 31, 2012 † 10.00­ .04­ .03­ .07­ (.04) —­ 10.03­ * 11,405­ .24 * .47 * 2 * * Not annualized. ** Unaudited. † For the period October 17, 2011 (commencement of operations) to July 31, 2012. †† For the period July 3, 2012 (commencement of operations) to July 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of net assets (Note 2): 1/31/17 7/31/16 7/31/15 7/31/14 7/31/13 7/31/12 Class A 0.08% 0.15% 0.12% 0.12% 0.14% 0.47% Class B 0.08 0.15 0.12 0.12 0.14 0.47 Class C 0.08 0.15 0.12 0.12 0.14 0.47 Class M 0.08 0.15 0.12 0.12 0.14 0.47 Class R 0.08 0.15 0.12 0.12 0.14 0.47 Class R6 0.08 0.15 0.13 0.14 0.17 0.04 Class Y 0.08 0.15 0.12 0.12 0.14 0.47 e Amount represents less than $0.01 per share. f Reflects a voluntary waiver of certain fund expenses in effect during the period relating to the enhancement of certain annualized net yields for the fund. As a result of such waivers, the expenses reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 7/31/16 7/31/15 7/31/14 Class B —% ‡ 0.01% 0.01% Class C — ‡ 0.01 0.01 Class R 0.01 0.01 0.01 ‡ Amount represents less than 0.01% per share. The accompanying notes are an integral part of these financial statements. 42 Short Duration Income Fund Short Duration Income Fund 43 Notes to financial statements 1/31/17 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2016 through January 31, 2017. Putnam Short Duration Income Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests in a diversified portfolio of fixed income securities comprised of short duration, investment-grade money market and other fixed income securities. The fund’s investments may include obligations of the U.S. government, its agencies and instrumentalities, which are backed by the full faith and credit of the United States (e.g., U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds) or by only the credit of a federal agency or government sponsored entity (e.g., Fannie Mae or Freddie Mac mortgage-backed bonds), domestic corporate debt obligations, taxable municipal debt securities, securitized debt instruments (such as mortgage- and asset backed securities), repurchase agreements, certificates of deposit, bankers acceptances, commercial paper (including asset-backed commercial paper), time deposits, Yankee Eurodollar securities and other money market instruments. The fund may also invest in U.S.-dollar denominated foreign securities of these types. Under normal circumstances, the effective duration of the fund’s portfolio will generally not be greater than one year. Effective duration provides a measure of a fund’s interest-rate sensitivity. The longer a fund’s duration, the more sensitive the fund is to shifts in interest rates. Under normal circumstances, the dollar-weighted average portfolio maturity of the fund is not expected to exceed three and one-half years. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund may also use derivatives, such as futures, options and swap contracts, for both hedging and non-hedging purposes. The fund offers classA, classB (only in exchange for classB shares of another Putnam fund), classC, classM, classR, classR6 and classY shares. Effective April 1, 2017, purchases of class B shares will be closed to new and existing investors except by exchange from class B shares of another Putnam fund or through dividend and/or capital gains reinvestment. Each class of shares is sold without a front-end sales charge. ClassA, classM, classR, classR6 and classY shares also are generally not subject to a contingent deferred sales charge. ClassB shares, which are only available through exchange of classB shares of another Putnam fund, convert to classA shares after approximately eight years after the original purchase date and are subject to a contingent deferred sales charge on certain redemptions. ClassC shares obtained in an exchange for classC shares of another Putnam fund, are subject to a one-year 1.00% contingent deferred sales charge on certain redemptions and do not convert to classA shares. ClassR shares are not available to all investors. The expenses for classA, classB, classC, classM, and classR shares may differ based on each class’ distribution fee, which is identified in Note 2. ClassR6 and classY shares are generally subject to the same expenses as classA, classB, classC, classM and ClassR shares, but do not bear a distribution fee. ClassR6 and classY shares are not available to all investors. Effective November 27, 2015, the fund terminated its classR5 shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. 44 Short Duration Income Fund Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater Short Duration Income Fund 45 than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At July 31, 2016, the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $358,739 $— $358,739 Pursuant to federal income tax regulations applicable to regulated investment companies, the Fund has elected to defer certain capital losses of $171,948 recognized during the period between November 1, 2015 and July 31, 2016 to its fiscal year ending July 31, 2017. The aggregate identified cost on a tax basis is $5,423,573,742, resulting in gross unrealized appreciation and depreciation of $5,521,244 and $972,797, respectively, or net unrealized appreciation of $4,548,447. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. 46 Short Duration Income Fund Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.500% of the first $5 billion, 0.300% of the next $50 billion, 0.450% of the next $5 billion, 0.280% of the next $50 billion, 0.400% of the next $10 billion, 0.270% of the next $100 billion and 0.350% of the next $10 billion, 0.265% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.176% of the fund’s average net assets. Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through November 30, 2017, to the extent that total expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, payments under distribution plans, extraordinary expenses, payments under the fund’s investor servicing contract and acquired fund fees and expenses, but including payments under the fund’s investment management contract) would exceed an annual rate of 0.24% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $3,623,565 as a result of this limit. Putnam Management has also contractually agreed, through November 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR, and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services, Inc. has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Prior to September 1, 2016, Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR, and classY shares that included (1) a per account fee for each retail account of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Prior to September 1, 2016, Putnam Investor Services, Inc. had agreed that the aggregate investor servicing fees for each Short Duration Income Fund 47 fund’s retail and defined contribution accounts for these share classes would not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $762,415 ClassR 973 ClassB 668 ClassR6 649 ClassC 5,949 ClassY 533,700 ClassM 3,312 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $8,770 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $4,050, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the “Plans”) with respect to the following class shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to the following amounts (“Maximum %”) of the average net assets attributable to each class. The Trustees have approved payment by the fund at the following annual rate (“Approved %”) of the average net assets attributable to each class. During the reporting period, the class-specific expenses related to distribution fees were as follows: Maximum % Approved % Amount ClassA 0.35% 0.10% $1,282,182 ClassB 0.75% 0.50% 5,580 ClassC 1.00% 0.50% 49,789 ClassM 1.00% 0.15% 8,342 ClassR 1.00% 0.50% 8,184 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $615 and $136, respectively, in contingent deferred sales charges from redemptions of classB and classC shares purchased by exchange from another Putnam fund. A deferred sales charge of up to 1.00% for classA shares may be assessed on certain redemptions. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies in contingent deferred sales charges from redemptions of classA shares purchased by exchange from another Putnam fund. 48 Short Duration Income Fund Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $1,104,950,401 $421,823,182 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: SIX MONTHS ENDED 1/31/17 YEAR ENDED 7/31/16 ClassA Shares Amount Shares Amount Shares sold 239,976,694 $2,409,401,588 281,944,045 $2,826,074,073 Shares issued in connection with reinvestment of distributions 1,051,997 10,564,419 955,227 9,575,596 241,028,691 2,419,966,007 282,899,272 2,835,649,669 Shares repurchased (109,235,177) (1,096,734,198) (231,742,173) (2,322,637,971) Net increase SIX MONTHS ENDED 1/31/17 YEAR ENDED 7/31/16 ClassB Shares Amount Shares Amount Shares sold 68,789 $689,762 182,249 $1,824,185 Shares issued in connection with reinvestment of distributions 459 4,608 446 4,467 69,248 694,370 182,695 1,828,652 Shares repurchased (80,355) (805,932) (87,935) (880,105) Net increase (decrease) SIX MONTHS ENDED 1/31/17 YEAR ENDED 7/31/16 ClassC Shares Amount Shares Amount Shares sold 973,569 $9,764,630 2,115,115 $21,167,961 Shares issued in connection with reinvestment of distributions 4,222 42,349 4,387 43,910 977,791 9,806,979 2,119,502 21,211,871 Shares repurchased (688,666) (6,907,073) (1,324,928) (13,265,159) Net increase Short Duration Income Fund 49 SIX MONTHS ENDED 1/31/17 YEAR ENDED 7/31/16 ClassM Shares Amount Shares Amount Shares sold 1,119,955 $11,243,699 530,882 $5,316,872 Shares issued in connection with reinvestment of distributions 4,380 43,962 5,287 52,953 1,124,335 11,287,661 536,169 5,369,825 Shares repurchased (914,662) (9,182,217) (196,487) (1,967,932) Net increase SIX MONTHS ENDED 1/31/17 YEAR ENDED 7/31/16 ClassR Shares Amount Shares Amount Shares sold 264,862 $2,656,574 180,394 $1,805,712 Shares issued in connection with reinvestment of distributions 720 7,224 406 4,063 265,582 2,663,798 180,800 1,809,775 Shares repurchased (129,167) (1,295,439) (154,827) (1,551,335) Net increase PERIOD ENDED 7/31/16* ClassR5 Shares Amount Shares sold — $— Shares issued in connection with reinvestment of distributions 1 13 1 13 Shares repurchased (1,019) (10,212) Net decrease SIX MONTHS ENDED 1/31/17 YEAR ENDED 7/31/16 ClassR6 Shares Amount Shares Amount Shares sold 200,583 $2,017,705 201,137 $2,018,060 Shares issued in connection with reinvestment of distributions 1,241 12,480 1,447 14,527 201,824 2,030,185 202,584 2,032,587 Shares repurchased (122,607) (1,233,421) (106,380) (1,068,014) Net increase SIX MONTHS ENDED 1/31/17 YEAR ENDED 7/31/16 ClassY Shares Amount Shares Amount Shares sold 190,458,403 $1,914,231,594 199,540,620 $2,002,018,033 Shares issued in connection with reinvestment of distributions 730,128 7,339,313 646,356 6,486,130 191,188,531 1,921,570,907 200,186,976 2,008,504,163 Shares repurchased (118,863,471) (1,194,665,468) (128,774,547) (1,291,985,863) Net increase * Effective November 27, 2015, the fund terminated its classR5 shares. 50 Short Duration Income Fund At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassR6 1,030 0.3% $10,362 Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 6: New pronouncements In October 2016, the SEC adopted amendments to rulesunder the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements.The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and their impact, if any, on the fund’s financial statements. Short Duration Income Fund 51 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 52 Short Duration Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisor Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Catharine Hill Janet C. Smith London, England SW1A 1LD John A. Hill Vice President, Paul L. Joskow Principal Financial Officer, Marketing Services Robert E. Patterson Principal Accounting Officer, Putnam Retail Management George Putnam, III and Assistant Treasurer One Post Office Square Robert L. Reynolds Boston, MA 02109 Manoj Singh Susan G. Malloy W. Thomas Stephens Vice President and Custodian Assistant Treasurer State Street Bank Officers and Trust Company Robert L. Reynolds Mark C. Trenchard President Vice President and Legal Counsel BSA Compliance Officer Ropes & Gray LLP Jonathan S. Horwitz Executive Vice President, Nancy E. Florek Principal Executive Officer, Vice President, Director of and Compliance Liaison Proxy Voting and Corporate Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Short Duration Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: March 31, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: March 31, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial Officer Date: March 31, 2017
